Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-cv-60299-ALTMAN/Hunt

  DANIEL SULLY, et al.,

          Plaintiffs,
  v.

  SCOTTSDALE INSURANCE CO.,

        Defendant.
  ________________________________/

                                                   ORDER

          This is an insurance dispute in which the Plaintiffs (the insureds) sued the Defendant (the

  insurer) in state court, advancing one claim under Florida’s Declaratory Judgment Act. The Plaintiffs,

  who allege that they suffered a loss that’s covered by their homeowner’s policy, sent the Defendant

  notice of their claim. But (they say) the Defendant refused, over the course of the next six months,

  either to adjust their claim or else to deny it outright. Because the policy required the Defendant to

  adjust the loss within a “reasonable time,” this six-month delay (the Plaintiffs maintain) amounted to

  a denial. The Plaintiffs, therefore, asked the state court to declare both that their loss was covered and

  that the Defendant had a duty to adjust their claim.

          After the Defendant removed the case, the Plaintiffs asked for a remand, arguing that they

  lack Article III standing to seek declaratory relief. We agree. Although the Plaintiffs ask only for

  prospective relief, they have alleged no future injury. And so, after careful review, we grant the Plaintiffs’

  motion and remand this case to state court.
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 2 of 14



                                                THE FACTS 1

            The Plaintiffs, Daniel Sully and Cynthia Dauphin, took out a homeowner’s insurance policy

  from the Defendant, Scottsdale Insurance Company. See Petition for Declaratory Relief (“Complaint”)

  [ECF No. 1-1] ¶¶ 1–5. While the policy was in effect, the Plaintiffs suffered a loss at their home—

  specifically, water damage from a plumbing leak. See id. ¶¶ 4–6. On July 8, 2020, the Plaintiffs gave the

  Defendant notice of the loss, and the Defendant assigned them a claim number. Id. ¶ 8. But, as of

  January 10, 2021—when the Plaintiffs filed this Complaint—the Defendant still hadn’t contacted the

  Plaintiffs about the claim. See id. ¶¶ 7–9. According to the Plaintiffs, the Defendant “has neither

  acknowledged coverage nor denied coverage in writing, and has apparently taken the position that it

  has no specific time or duty within which it is to perform its obligation to adjust the loss.” Id. ¶ 12. As

  the Plaintiffs see it, the Defendant had an obligation under the policy to adjust the loss “promptly and

  within reasonable time after notification[.]” Id. ¶ 13. The Defendant’s “unreasonable delay” was

  “tantamount to a denial of coverage for the loss.” Id.

            Although the Plaintiffs “believe[d]” the loss was covered, they were ultimately “in doubt” or

  “uncertain as to the existence or non-existence of [their] rights to coverage under the policy[.]” Id. ¶

  20. Thus, they needed “a declaration of rights by the court.” Id. They therefore invoked the Florida

  Declaratory Judgment Act, § 86.011 et seq., and asked for a declaration that (1) “there has been a

  covered loss under the policy,” and (2) the Defendant “has an affirmative duty to perform its

  obligation to adjust the loss.” Id. at 5. They also sought fees and costs under FLA. STAT. § 627.428. Id.

                                          PROCEDURAL HISTORY

            The Defendant removed, see Notice of Removal [ECF No. 1], and the Plaintiffs moved to

  remand, see Motion to Remand (“Motion”) [ECF No. 8]. The Motion is now ripe for adjudication. See




  1
      We take these “facts,” as we must, from the allegations of the Complaint.
                                                      2
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 3 of 14



  Respondent’s Response to Petitioners’ Motion for Remand and Incorporated Memorandum of Law

  (“Response”) [ECF No. 20]; Petitioners’ Reply to Respondent’s Response to Petitioners’ Motion to

  Remand (“Reply”) [ECF No. 22]; Scottsdale Insurance Company’s Sur-Reply To Petitioners’ Reply to

  Respondent’s Response to Petitioners’ Motion to Remand (“Sur-Reply”) [ECF No. 26].

          The Plaintiffs agree that the parties are completely diverse—see generally Motion; Reply—and

  they concede that the amount in controversy is greater than $75,000, see Reply. They argue only that

  (1) the Court must construe their claim for declaratory relief under the Federal Declaratory Judgment

  Act, 28 U.S.C. § 2201, and that (2) they lack Article III standing to pursue declaratory relief because they

  haven’t shown any likelihood of future injury. See Motion at 7–10; id. at 10 (contending that the

  Complaint is “devoid of any indication of future injury” because the Plaintiffs don’t allege, for

  example, “that they will continue to incur future harm as a result of the [Defendant’s] failure to provide

  them with a coverage determination”).

          The Defendant agrees that this Court should evaluate the Florida Declaratory Judgment Act

  claim under the auspices of the Federal Declaratory Judgment Act. See Response ¶ 23; see also Trans-

  Am. Imp. & Exp. Corp. v. Colony Ins. Co., 2010 WL 11610316, at *2 n.3 (S.D. Fla. Aug. 26, 2010)

  (“Florida’s Declaratory Judgment Act is merely a procedural mechanism that confers subject matter

  jurisdiction on Florida’s circuit and county courts. Because the case has been removed to federal court,

  the claim is properly analyzed under the federal Declaratory Judgment Act, 28 U.S.C. § 2201.”). But

  (in a bizarre role reversal) the Defendant maintains that, for two reasons, the Plaintiffs do have Article

  III standing. First, the Defendant says, the Plaintiffs allege that “there is an actual bona-fide

  controversy.” Response ¶ 25 (quoting Complaint ¶ 28). Second, the Defendant points out, the

  Plaintiffs don’t aver that the Defendant “has actually denied the underlying claim for benefits.” Sur-

  Reply ¶ 5. And so, the Defendant says, “the threat of future denial remains.” Id. ¶ 5; see also id. ¶ 6




                                                       3
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 4 of 14



  (arguing that the Complaint is “forward-looking” and that a “[p]otential denial remains a looming

  threat of injury”).

                                                   THE LAW

          “In a case of actual controversy within its jurisdiction . . . any court of the United States . . .

  may declare the rights and other legal relations of any interested party seeking such declaration,

  whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). The phrase “case of actual

  controversy” as it appears in the Declaratory Judgment Act refers to the types of cases and

  controversies that are justiciable under Article III. See MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

  127 (2007); see also Cambridge Christian Sch., Inc. v. Fla. High Sch. Athletic Ass’n, Inc., 942 F.3d 1215, 1251

  (11th Cir. 2019) (explaining that the Declaratory Judgment Act doesn’t “enlarge the jurisdiction of the

  federal courts” and reaffirming that declaratory relief is subject to the “case or controversy”

  requirement of Article III).

          In other words, when a plaintiff sues under the Declaratory Judgment Act, “the threshold

  question is whether a justiciable controversy exists[.]” Atlanta Gas Light Co. v. Aetna Cas. & Sur. Co.,

  68 F.3d 409, 414 (11th Cir. 1995) (cleaned up). To establish a justiciable Article III “case or

  controversy,” a plaintiff must “show, among other things, that he has suffered an injury in fact—some

  harm to a legal interest that is actual or imminent, not conjectural or hypothetical.” Bowen v. First Family

  Fin. Servs., Inc., 233 F.3d 1331, 1339 (11th Cir. 2000) (cleaned up). That is, he must allege facts “from

  which it appears there is a substantial likelihood that he will suffer injury in the future.” Id. at 1340.

  “The remote possibility that a future injury may happen is not sufficient to satisfy the actual

  controversy requirement for declaratory judgments.” Malowney v. Fed. Collection Deposit Grp., 193 F.3d

  1342, 1347 (11th Cir. 1999) (cleaned up). Conversely, an “[i]njury in the past . . . does not support a

  finding of an Article III case or controversy when the only relief sought is a declaratory judgment.”

  Id. at 1348. A declaration regarding a past injury is “nothing more than a gratuitous comment without


                                                        4
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 5 of 14



  any force or effect.” Id. (quoting N. Va. Women’s Med. Ctr. v. Balch, 617 F.2d 1045, 1049 (4th Cir.

  1980)).

            To satisfy Article III’s requirements, moreover, the requested declaratory judgment must

  “redress [an] alleged harm”—or, put another way, “completely resolve [the] case.” Sundy v. Friendship

  Pavilion Acquisition Co., LLC, 807 F. App’x 977, 982–83 (11th Cir. 2020). If the judgment would “only

  resolve a collateral issue,” such that the plaintiff “would still have to return to state court, where he

  might (or might not) be able to use the declaratory judgment in support of a new suit seeking monetary

  damages,” then the plaintiff lacks Article III standing. Id.; see also Calderon v. Ashmus, 523 U.S. 740, 746–

  47 (1998) (holding that a request under the Declaratory Judgment Act for what was, in effect, “an

  advance ruling” on a collateral issue—rather than a “conclusive determination” of the underlying

  controversy—did not constitute an Article III “case or controversy”).

            When the Court lacks subject-matter jurisdiction over a case that has been removed from state

  court, the proper disposition is a remand. See 28 U.S.C. § 1447(c) (providing that, for a case that has

  been removed, “[i]f at any time before final judgment it appears that the district court lacks subject

  matter jurisdiction, the case shall be remanded”); see also Int’l Primate Prot. League v. Adm’rs of Tulane

  Educ. Fund, 500 U.S. 72, 89 (1991) (“[T]he literal words of § 1447(c) . . . give no discretion to dismiss

  rather than remand an action.” (cleaned up)); McGee v. Solic. Gen. of Richmond Cnty., 727 F.3d 1322, 1326

  (11th Cir. 2013) (vacating dismissal order where the district court lacked jurisdiction over a removed

  case and instructing the district court to remand).

                                                  ANALYSIS

            This is a peculiar case. To begin with, the Plaintiffs have pled all the elements of a breach of

  contract—without, however, asking for money damages. They allege that (1) they have a valid

  insurance policy with the Defendant, see Compl. ¶¶ 1–5; (2) they suffered a covered loss while the

  policy was extant, id. ¶¶ 4–6; (3) they provided notice of the loss to the Defendant, id. ¶ 8; (4) their


                                                        5
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 6 of 14



  notice triggered the Defendant’s duty to adjust the loss in a reasonably timely manner, id. ¶ 13; and (5)

  the Defendant’s delay operated as a denial of the claim under the policy, id. In other words, had the

  Plaintiffs alleged damages (viz., monetary reimbursement for the loss), they would have made out a

  viable claim for breach of contract. See Deauville Hotel Mgmt., LLC v. Ward, 219 So. 3d 949, 953 (Fla.

  3d DCA 2017) (“To prevail in a breach of contract action, a plaintiff must prove: (1) a valid contract

  existed; (2) a material breach of the contract; and (3) damages.”). But the Plaintiffs haven’t asked for

  damages. Instead, they seek only prospective relief. As a result, even if they were to prevail here, they’d

  still need to file a separate (though almost entirely duplicative) action in state court to obtain any

  monetary relief. 2 For this reason alone, the Plaintiffs lack standing. See Ashmus, 523 U.S. at 746–47.

          Which brings us to the second peculiarity: The Plaintiffs, who request only prospective relief,

  have alleged only a past injury—specifically, the Defendant’s (effective) denial of their claim. And an

  “[i]njury in the past,” as we’ve said, “does not support a finding of an Article III case or controversy



  2
           The Plaintiffs suggest that, because they don’t have a copy of the policy, they’re not really sure
  about their rights or the scope of coverage. See Compl. ¶ 4 (“[The Plaintiffs] do[ ] not have a true and
  complete copy of the Policy, but Defendant has a true and correct copy of the Policy. Plaintiff[s]
  reserve[ ] the right to supplement this by attaching a copy of the Policy after same is provided by
  Defendant in response to discovery requests.”); id. ¶ 13 (the Plaintiffs “believe[ ] that [the Defendant’s]
  obligation to adjust the loss must be performed promptly and within reasonable time after
  notification” (emphasis added)); id. ¶ 18 (“[The Plaintiffs] believe[ ] there is no express language in the
  policy excluding damage to the insured building[.]” (emphasis added)); id. ¶ 20 (“Although [the
  Plaintiffs] believe[ ] that there has been a covered loss, [the Plaintiffs] [are] in doubt or are uncertain as
  to the existence or non-existence of [their] rights to coverage under the policy and [have] an actual,
  practical and present need for a declaration of rights by the court.” (emphasis added)). And, while the
  Plaintiffs allege that the Defendant hasn’t contacted them about their claim, see id. ¶ 12, they never suggest
  that they asked for (and were denied) a copy of their policy, or that they can’t access their policy
  somewhere else (online, for example). See generally Compl.
           If that’s what’s really going on here—that the Plaintiffs filed their complaint in the hopes of
  seeing their policy and to have a court clarify their rights so that they can evaluate their legal options
  moving forward—then this case doesn’t belong in federal court. Federal judges, after all, aren’t in the
  business of issuing advisory opinions. See, e.g., Flast v. Cohen, 392 U.S. 83, 95 (1968) (“[N]o justiciable
  controversy is presented . . . when the parties are asking for an advisory opinion[.]”); Coleman v. Miller,
  307 U.S. 433, 460 (1939) (opinion of Frankfurter, J.) (“[I]t was not for courts to pass upon . . . abstract,
  intellectual problems but only if a concrete, living contest between adversaries called for the
  arbitrament of law.”).
                                                        6
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 7 of 14



  when the only relief sought is a declaratory judgment.” Malowney, 193 F.3d at 1348. The Plaintiffs

  (notably) don’t allege any potential future injury—for example, that they might suffer some imminent

  future leak that would require them to resolve this dispute about the scope of their coverage. See generally

  Complaint. 3

          The Middle District of Florida recently addressed this second peculiarity in a case we find

  particularly instructive here. See Norris v. Freedom Life Ins. Co. of Am., 2020 WL 887707 (M.D. Fla. Feb.

  24, 2020). After the insurer denied Norris’s claim for medical costs, Norris “request[ed] a declaratory

  judgment that [the defendant-insurer] [was] responsible for paying all medical bills and expenses

  rendered to [her].” Id. at *4. But she did not ask “the [c]ourt to award these amounts or any amounts

  resulting from alleged past harm.” Id. The court, therefore, held that Norris’s allegations were “devoid

  of any indication of future injury.” Id. at *5. She had not alleged, for example, that she would “continue

  to incur medical bills and expenses, for which [the insurer] [would] refuse to provide coverage or

  payment.” Id. Having thus concluded that Norris lacked Article III standing, the court remanded the

  case to state court. Id. (“[B]ecause [the defendant-insurer] removed the action from state court and

  the [c]ourt is without subject matter jurisdiction, the action is due to be remanded.”).

          The Defendant attempts to distinguish Norris by pointing out that, in that case, the insurer had

  issued an express, written denial of coverage. Here, by contrast (as the Defendant rightly notes), the

  insurer “has neither acknowledged coverage nor denied coverage in writing[.]” Sur-Reply ¶ 10. In

  saying so, however, the Defendant ignores the Plaintiffs’ allegation that the “unreasonable delay” was

  “tantamount to a denial of coverage for the loss.” Compl. ¶ 13. Because we are at the motion to

  dismiss stage, we must accept that allegation as true. See West v. Warden, Comm’r, Alabama Doc, 869 F.3d

  1289, 1296 (11th Cir. 2017) (explaining that, at the motion to dismiss stage, courts must “accept as



  3
    We don’t mean to suggest that those allegations would necessarily confer Article III standing. We
  simply note that, without any such allegation, the Complaint asserts only a past injury.
                                                       7
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 8 of 14



  true the facts as set forth in the complaint and draw all reasonable inferences in the plaintiff’s favor”).

  We point this out because, although the Plaintiffs haven’t appended the policy to the Complaint, see

  generally Compl., the Defendant has made no effort to rebut this allegation—by, for instance, attaching

  the policy and referring the Court to its relevant provisions, see generally Response; Sur-Reply; cf. Horsley

  v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (“[A] document attached to a motion to dismiss may be

  considered by the court without converting the motion into one for summary judgment only if the

  attached document is: (1) central to the plaintiffs claim; and (2) undisputed.”); Kuber v. Prudential Ins.

  Co. of Am., 2019 WL 7899139, at *3 (S.D. Fla. May 31, 2019) (“The Policy documents and insurance

  contract are central to Plaintiff’s claims and undisputed, so the Court considers them for purposes of

  determining this Motion to Dismiss.”). Assuming (as we must) that the Complaint’s allegations are

  true, then the Complaint is entirely backward-looking. 4

          Even if we accept the Defendant’s (mis)characterization of the Complaint, though, the

  Plaintiffs would still lack Article III standing. The Defendant’s position is that it might still deny the

  claim in the future. See Sur-Reply ¶ 5 (insisting that the “the threat of future denial remains”). But the




  4
    One could argue that we needn’t accept this particular allegation as true because it’s a legal
  conclusion—not an assertion of fact. Generally, it’s true, questions of contract interpretation raise
  legal questions for the court to decide. See Feaz v. Wells Fargo Bank, N.A., 745 F.3d 1098, 1104 (11th
  Cir. 2014) (“Traditional contract-interpretation principles make contract interpretation a question of
  law, decided by reading the words of a contract in the context of the entire contract and construing
  the contract to effectuate the parties’ intent.”). But we’re not here talking about a contract provision
  that requires interpretation. The Plaintiffs have alleged that, as a matter of fact, the contract includes
  a provision that requires the Defendant to adjust the claim within a reasonable time—barring which
  the Defendant’s silence operates as a denial. This is not so different from alleging that the contract
  required the Defendant, say, to ship a set of goods next Tuesday. Of course, it’s possible that our
  insurance policy contains no such provision—just as it’s possible that the provision the Plaintiffs rely
  on actually says something quite different or is subject to multiple (reasonable) constructions. But the
  Defendant never makes this argument—never attaches, in other words, the policy itself or otherwise
  suggests that the policy includes no such provision. The point, then, is that the Plaintiffs’ assertion
  that the policy does include such a provision is an assertion of fact that the Defendant (for whatever
  reason) has chosen not to challenge—though it plainly had its chance to do so. Without such a
  challenge, the Court must accept that assertion of fact as true.
                                                       8
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 9 of 14



  Complaint includes no such allegation. See generally Compl. Nor does it contain any assertions from

  which the Court might reasonably draw that inference. Id. According to the Plaintiffs, the parties

  haven’t even spoken about the claim at all, see Compl. ¶ 10 (alleging that the Defendant “has not

  contacted nor corresponded with” the Plaintiffs since July of 2020), so there’s really no way for us to

  divine what the Defendant might (or might not) do. The Defendant may send a written denial, sure.

  But, for all anyone knows, the Defendant may choose to adjust the loss and settle the claim tomorrow.

  The Defendant, therefore, does not (and cannot) suggest that a denial is imminent (or looming). It thus

  tellingly says only that a “[p]otential denial remains a looming threat of injury.” Sur-Reply ¶ 6 (emphasis

  added). But that hypothetical possibility doesn’t suffice to invest the Plaintiffs with Article III standing.

  See, e.g., Malowney, 193 F.3d at 1347 (explaining that, for the plaintiff to have standing to seek

  declaratory relief, the plaintiff’s injury “may not be conjectural, hypothetical, or contingent; it must be

  real and immediate, and create a definite, rather than speculative threat of future injury”).

          The Defendant cites three cases for its view that an insurer’s “failure to act” in a timely manner

  establishes a justiciable “case or controversy.” See Response ¶¶ 22–23 (citing Quadomain Condo. Ass’n,

  Inc. v. QBE Ins. Corp., 2007 WL 1424596 (S.D. Fla. May 14, 2007) (Moreno, J.); Townhouses of Highland

  Beach Condo. Ass’n, Inc. v. QBE Ins. Corp., 504 F. Supp. 2d 1307 (S.D. Fla. 2007) (Ryskamp, J.); and Isola

  Condo. Ass’n v. QBE Ins. Corp., 2008 WL 5169458 (S.D. Fla. Sept. 24, 2008) (Graham, J.)). None is

  applicable here—again, even if were to assume (counterfactually) that the Complaint seeks redress for

  a future harm.

          In Quadomain, the plaintiff was a condominium association that suffered wind and water

  damage to its property during a hurricane. See 2007 WL 1424596, at *1. The insurer had “inspected

  the damages,” but it hadn’t settled the claim because the parties disagreed about the extent of those

  damages. Id. The plaintiff sued the insurer for (1) a declaratory judgment under the Florida Declaratory

  Judgment Act, (2) breach of contract, (3) breach of warranty, and (4) a violation of a Florida statute.


                                                       9
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 10 of 14



   Id. Although the defendant-insurer moved to dismiss the declaratory-judgment claim, it didn’t premise

   its arguments on either the Declaratory Judgment Act or Article III—and so, neither was mentioned in

   the court’s order. See generally id. Instead, the court resolved the motion on a separate question: whether

   the plaintiff had pled the elements of a declaratory-judgment claim under Florida law. See id. at *3 (“[I]n

   order to support a claim for declaratory judgment under [FLA. STAT.] section 86.021, a party must

   allege the following elements . . . .”). For that reason, the case—and its progeny—have nothing to say

   about the Plaintiffs’ Article III standing here. Cf. In re Bradford, 830 F.3d 1273, 1278 (11th Cir. 2016)

   (“[W]hen questions of jurisdiction have been passed on in prior decisions sub silentio, this Court has

   never considered itself bound when a subsequent case finally brings the jurisdictional issue before us.”

   (quoting Hagans v. Lavine, 415 U.S. 528, 533 n.5 (1974)). 5

           In the second case, Townhouses of Highland Beach, the court denied the defendant’s motion for

   reconsideration of the court’s prior order denying the motion to dismiss. See 504 F. Supp. 2d at 1312.

   In the court’s view, the plaintiff had pled a viable claim under the Declaratory Judgment Act. Id.

   Interestingly, in its motion to dismiss, the defendant had argued only that the plaintiff “failed to plead

   a claim for declaratory judgment due to its failure to ‘cite the statutory basis for such an invocation of

   jurisdiction.’” Id. (quoting the defendant’s motion to dismiss). But, in its motion for reconsideration,

   the defendant raised “an entirely different legal theory”—namely, that “there [was] no case or

   controversy[.]” Id. (quoting the defendant’s motion for reconsideration). And, as relevant here, in




   5
     We note, too, that the elements of a Florida Declaratory Judgment Act claim are different than the
   requirements of Article III standing. Compare Quadomain, 2007 WL 1424596, at *3 (explaining that a
   Florida Declaratory Judgment Act claim requires “(1) a bona fide adverse interest between the parties
   concerning a power, privilege, immunity or right of the plaintiff[,] (2) the plaintiff’s doubt about the
   existence or non-existence of [his] rights or privileges; and (3) that he is entitled to have the doubt
   removed.” (quoting Floyd v. Guardian Life Ins. Co., 415 So. 2d 103, 104 (Fla. 3d DCA 1982))), with
   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“To establish Article III standing, an injury
   must be concrete, particularized, and actual or imminent; fairly traceable to the challenged action; and
   redressable by a favorable ruling.” (cleaned up)).
                                                       10
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 11 of 14



   adjudicating the motion for reconsideration, the court (wrongly, in our view 6) chose not to address

   this new argument. See id. (“This argument was obviously available to Defendant at the time it filed its

   Motion to Dismiss, as it raised the same argument in other suits dealing with similar issues. Since

   Defendant did not raise this argument in its Motion to Dismiss, the argument has been waived and

   Defendant may not raise it in a motion for reconsideration.” (cleaned up)). Since this second case—

   like the first—didn’t address the only question presented here, it’s of no help to us, either.

           In the third case, Isola Condominium, the court held that the plaintiff had pled a viable claim

   under the Declaratory Judgment Act because there remained two bona fide disputes between the

   parties. See 2008 WL 5169458, at *7. First, the complaint alleged that the parties disagreed about

   whether the relevant insurance policy was in full force and effect when the hurricane struck South

   Florida. Id. Second, the parties hotly disputed whether, if the policy did remain in effect, its hurricane

   deductible was valid and enforceable. Id. This case is obviously inapplicable on these two points.

   Whether a policy continues to be in effect and whether a material provision of that policy is null and

   void are precisely the kinds of forward-looking questions that a declaratory judgment is meant to

   resolve. See Penn Mut. Life Ins. Co. v. Wolk, 739 F. Supp. 2d 387, 394 (S.D.N.Y. 2010) (finding an actual

   controversy regarding a “potentially-void” life insurance policy and holding that a declaratory

   judgment “would (1) serve a useful purpose in clarifying or settling whether the Policy is valid, and (2)

   finalize the controversy and thus offer relief from uncertainty upon the disability, injury, or decease

   of [the insured]”). Here, by contrast, the Plaintiffs don’t allege any similar dispute about whether the

   policy has lapsed or whether one of its central provisions is void. See generally Complaint. Isola

   Condominium is, therefore, inapposite here.




   6
     See Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1001 (11th Cir. 2016) (“Questions of subject matter
   jurisdiction may be raised at any time.”).
                                                      11
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 12 of 14



           It’s true that, in Isola Condominium, the court went on to say that the plaintiff had pled a viable

   declaratory-judgment claim because it alleged that the insurer “has yet to promptly investigate, pay

   and/or settle the claim.” Isola Condominium, 2008 WL 5169458, at *7. In saying so, however, the court

   was assuming that the insurer had not yet denied the plaintiff’s claim. Here, by contrast—as we’ve

   said—the Plaintiffs specifically allege that the Defendant has already denied their claim. This distinction

   is, of course, dispositive here because it vitiates the Defendant’s argument that the Plaintiffs might be

   subject to some further, future harm. In any event, this aspect of Isola Condominium relied on Quadomain

   and Townhouses of Highland Beach. See id. But, as we’ve seen, neither case had anything to say about

   Article III—and so, Isola Condominium isn’t persuasive on this question in any event.

           Finally, we quickly dispose of the Defendant’s argument that our case presents a live

   controversy simply because the Plaintiffs allege that “there is an actual bona-fide controversy.”

   Response ¶ 25 (quoting Complaint ¶ 28). It’s black-letter law that “parties may not stipulate to federal

   jurisdiction.” Travaglio v. Am. Express Co., 735 F.3d 1266, 1269–70 (11th Cir. 2013); see also AT&T

   Mobility, LLC v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 494 F.3d 1356, 1359–60 (11th Cir. 2007)

   (explaining that courts “are obliged to consider standing sua sponte even if the parties have not raised

   the issue”); Hall v. Sargeant, 2020 WL 1536435, at *3 (S.D. Fla. Mar. 30, 2020) (Altman, J.) (explaining

   that it is “the Court’s responsibility to ‘zealously insure that jurisdiction exists over a case.’” (quoting

   Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001))). The Plaintiffs, in other words, cannot

   create a case or controversy by deploying in their Complaint certain magic words.

                                                       ***

           We turn, then, to the Plaintiffs’ request for attorneys’ fees. See Motion at 11. The removal

   statute provides that “[a]n order remanding the case may require payment of just costs and any actual

   expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). The

   standard for awarding fees under the statute turns on the reasonableness of the removal: “Absent


                                                       12
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 13 of 14



   unusual circumstances, courts may award attorneys’ fees under § 1447(c) only where the removing

   party lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

   reasonable basis exists, fees should be denied.” Bentley v. Miami Air Int’l, Inc., 377 F. Supp. 3d 1337,

   1344 (S.D. Fla. 2019) (quoting Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)).

           In our view, there was an objectively reasonable basis for removal. The Defendant removed

   the case under this Court’s diversity jurisdiction, see generally Notice of Removal—a basis for

   jurisdiction the Plaintiffs ultimately didn’t contest, see generally Motion; Reply. The Plaintiffs never

   hinted at their own Article III problem until they filed this Motion, and we don’t think the (otherwise

   vague and peculiar) Complaint raised this issue clearly—at least not so clearly as to render the removal

   unreasonable. We also note that the Plaintiffs failed to comply with Local Rule 7.1(a)(3). See Motion

   (excluding the required certification of conferral). Although the Court, in its discretion, opted to

   adjudicate the Motion anyway—see Nanotech Ent., Inc. v. R&T Sports Mktg., Inc., 2014 WL 12611203, at

   *4 (S.D. Fla. Sept. 24, 2014) (the plaintiff’s “failure to comply with Rule 7.1(a)(3) of the Court’s Local

   Rules does not justify denial of its request for remand”); Hernandez v. Ticketmaster, LLC, 2018 WL

   2198457, at *4 (S.D. Fla. May 14, 2018) (“Despite the failure by plaintiff’s counsel to comply with

   Local Rule 7.1(a)(3), the Court will exercise its discretion and consider the merits of the instant

   motion.”)—the failure to comply with our Local Rules is, we think, another basis for denying the

   Plaintiffs’ request for fees, see Williams v. Ocean Title Co., 2007 WL 1805792, at *1 (S.D. Fla. June 22,

   2007) (the failure to comply with Local Rule 7.1 “is sufficient cause for the denial of the motion as

   well as imposition of an appropriate sanction”).

           Having carefully reviewed the record and the governing law, the Court hereby ORDERS and

   ADJUDGES as follows:

           1. The Motion [ECF No. 8] is GRANTED in part—except for the Plaintiffs’ request for

               attorneys’ fees.


                                                      13
Case 0:21-cv-60299-RKA Document 28 Entered on FLSD Docket 04/07/2021 Page 14 of 14



         2. The case is REMANDED to the Seventeenth Judicial Circuit in and for Broward County,

            Florida.

         3. The Clerk shall CLOSE this case. All pending deadlines are TERMINATED, and any

            pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of April 2021.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                               14
